Citation Nr: 0819156	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
chronic pancreatic disorder, to include pancreatitis, as a 
result of exposure to Agent Orange.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus with background 
retinopathy and cataracts.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right lower extremity peripheral 
neuropathy.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left lower extremity peripheral neuropathy.  

5.  Entitlement to an initial disability evaluation in excess 
of 0 percent for erectile dysfunction.  

6.  Entitlement to an effective date, prior to April 24, 
2003, for the grant of service connection for diabetic 
nephropathy with hypertension.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

This case has previously come before the Board.  In April 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.


First, in regard to the issue pertaining to service 
connection for a pancreatic disorder, in April 2007, the 
Board remanded the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for pancreatitis for VCAA notification 
consistent with the United States Court of Appeals for 
Veterans Claims (Court) clarification in regard to VA's duty 
to notify in the context of claims to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  While the AOJ issued a May 
2007 notice letter referencing the issue of new and material 
evidence, there is no reference to Kent or a description of 
what evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In addition, the Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2007).  The appellant 
filed the application to reopen the claim in March 2004.  The 
January 2008 supplemental statement of the case cites to the 
legal standard of what constitutes new and material evidence 
in effect prior to August 29, 2001.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In regard to the evaluation of diabetes mellitus and the 
associated disabilities, to include peripheral neuropathy and 
erectile dysfunction, the April 2007 Board remand states the 
following in association with the examination request:

The examiner or examiners should expressly 
state whether or not the veteran's diabetes 
mellitus requires or required a large insulin 
dosage, a restricted diet, or regulation of his 
activities.

The Board notes that no opinion in that regard has been 
associated with the claims file.  See Stegall, supra.  In 
addition, the Board notes that the November 2007 VA 
examination report, transcribed on November 27, 2007, states, 
"see neurological disorder exam."  The Board notes that 
while a December 2007 VA examination report, primarily 
pertaining to the eyes, has been associated with the file, in 
light of the fact that the December 2007 report post-dates 
the November 2007 report, it appears that the neurologic 
examination report referenced in the November 2007 report has 
not been associated with the claims file.  

The Board notes that the appellant is appealing the original 
assignment of disability evaluations following awards of 
service connection for diabetes mellitus with minimal 
background retinopathy and cataracts, left lower extremity 
peripheral neuropathy, right lower extremity peripheral 
neuropathy, and erectile dysfunction.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

In that regard, the Board notes that a February 2005 rating 
decision reflects that diabetes mellitus has been assigned a 
20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913, and the relevant period on appeal in regard to the 
evaluation of that disability is from March 1990.  In 
addition, the Board notes that Diagnostic Code 7913 provides 
that diabetes mellitus manageable by restricted diet warrants 
a 10 percent evaluation.  Diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  Note (1) to Diagnostic Code 7913 states the 
following:  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

In addition, the February 2005 rating decision shows that a 
10 percent rating has been granted for right lower extremity 
peripheral neuropathy and a 10 percent rating has been 
awarded for left lower extremity peripheral neuropathy, each 
under Diagnostic Code 8620, and the relevant evaluation 
period on appeal in regard to the evaluations of right and 
left lower extremity peripheral neuropathy is from March 
2004.  In addition, the Board notes that Diagnostic Code 8620 
provides the rating criteria for impairment of the sciatic 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8620 (2007).

In addition, the February 2005 rating decision shows that the 
appellant's erectile dysfunction has been assigned a 0 
percent disability evaluation pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522, and the relevant period in regard 
to the evaluation of erectile dysfunction is from March 2004.  
In addition, the Board notes that erectile dysfunction is not 
listed in the Rating Schedule; however, when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  As such, the appellant's service-connected disability 
of erectile dysfunction has been rated under Diagnostic Code 
7522, which provides for a 20 percent rating for deformity of 
the penis with loss of erectile power.  Additionally, such 
Diagnostic Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered, 
for loss of a creative organ.

In light of the above, the Board finds that there is 
insufficient evidence upon which to base a determination in 
regard to the matters on appeal.  Thus, further development 
is necessary.  The Board notes that in light of Note (1) to 
Diagnostic Code 7913, a determination in regard to an 
effective date, prior to April 24, 2003, for the grant of 
service connection for diabetic nephropathy with hypertension 
is being deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The record should be reviewed and VA 
should ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA and subsequent interpretive 
authority, and in particular, the 
appellant should be sent specific notice 
of why the claim of service connection for 
pancreatitis was previously denied and 
what constitutes new and material evidence 
for the purpose of reopening this claim.  
See Kent, supra.  

2.  The AOJ should associate the VA 
neurological examination report referenced 
in the November 2007 VA examination 
report.  The report of examination should 
be associated with the claims file.  If 
the report is unavailable, such should be 
documented in the record.  

3.  The AOJ should schedule the appellant 
for an examination to determine the degree 
of impairment due to the appellant's 
service-connected diabetes mellitus with 
minimal background retinopathy and 
cataracts and other associated 
complications.  The claims file should be 
made available for review and the 
examiner's attention should be directed to 
this remand, as well as the relevant 
portion of the April 2007 Board remand.  
The AOJ should request that the examiner 
respond to the following:  i) Does the 
appellant's diabetes mellitus require 
insulin, restricted diet, and regulation 
of activities?  ii) Does the appellant's 
diabetes mellitus require insulin, 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider?  
iii) Does the appellant's diabetes 
mellitus require more than one daily 
injection of insulin, restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care provider, 
plus either progressive loss of weight and 
strength?  iv) Is the degree of impairment 
due to peripheral neuropathy of the left 
lower extremity, mild, moderate, 
moderately severe, or severe, with marked 
muscle atrophy?  v) Is the degree of 
impairment due to peripheral neuropathy of 
the right lower extremity, mild, moderate, 
moderately severe, or severe, with marked 
muscle atrophy?  vi) Is there complete 
paralysis of the sciatic nerve on the 
right or left?  vii) Does the appellant's 
service-connected erectile dysfunction 
result in loss of erectile power or is 
there complete loss of the creative organ? 

In addition, the AOJ should request that 
the examiner provide an opinion as to 
whether any identified increase in the 
degree of impairment due to diabetes 
mellitus, right or left lower extremity 
peripheral neuropathy, or erectile 
dysfunction, occurred during the appeal 
period, and if so, and to the extent 
possible, the date or dates upon which any 
increase occurred.  A complete rationale 
should accompany all opinions provided.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



